 

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF VERMONT 2EISNOY 21 PH &: 38

UNITED STATES OF AMERICA ) BY Wa

) beeury CLEEA

V. ) Criminal No.

) a

STUART KURT ROLLINS, ) 2: 19-cr-ISb-]
Defendant. )

)

)

)

INDICTMENT
The Grand Jury charges:
Count One

On or about July 29, 2019, in the District of Vermont, the defendant, STUART KURT
ROLLINS, did, by force and threat of force, willfully intimidate and interfere with, and attempt
to intimidate and interfere with members of the same family, namely, J.D., Jr., a Hispanic man;
M.D., a Hispanic woman; and B.D., G.D., and M.D., Hispanic minors, because of their race and
national origin and because they were occupying a dwelling, a home across the street from the
defendant’s residence; specifically, the defendant shouted derogatory comments about the
family’s race and national origin, told family members to go back to their country, and
threatened to burn down the family’s home and to set members of the D. family on fire. The

offense involved the threatened use of fire.

(42 U.S.C. §3631(a))
Count Two

On or about July 29, 2019, in the District of Vermont, the defendant, STUART KURT
ROLLINS, did, by force and threat of force, willfully intimidate and interfere with, and attempt
to intimidate and interfere with H.D.’s right to associate in her home with members of another
race and national origin, here, the D. family, because of the D. family’s race and national origin
and because the D. family was occupying a dwelling; specifically, the defendant threatened to
burn down the home that H.D., a Caucasian woman, occupies with members of her family who
are Hispanic. The offense involved the threatened use of fire.

(42 U.S.C. §3631(b)(1))

 

A TRUE BILL
FOREPERSON
CHRISTINA E. NOLAN (JLT) ERIC DREIBAND
United States Attorney Assistant Attorney General

Burlington, Vermont
November 21, 2019

7~--— /
: —-—-_-— Ko c \
Tp a dp ODS
Ye L. TORTI OLIMPIA E. MICHEL

Assistant United States Attorney Trial Attorney
Civil Rights Division
Criminal Section

 
